UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

EMILIO PADILLA,

                                     Plaintiff,
       vs.                                                         9:17-CV-1150
                                                                   (MAD/TWD)
JASMINIQUE BOBB-DIALLO,

                              Defendant.
____________________________________________

APPEARANCES:                                        OF COUNSEL:

EMILIO PADILLA
18-B-0719
Attica Correctional Facility
Box 149
Attica, New York 14011
Plaintiff pro se

BARCLAY DAMON LLP                                   DAVID M. FULVIO, ESQ.
Barclay Damon Tower                                 JULIE M. CAHILL, ESQ.
125 East Jefferson Street                           MATTHEW J. LARKIN, ESQ.
Syracuse, New York 13202
Attorneys for Defendant

Mae A. D'Agostino, U.S. District Judge:

                         MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       Plaintiff, who was at all relevant times an inmate in the custody of the Onondaga County

Justice Center, commenced this action pursuant to 42 U.S.C. § 1983, asserting claims arising from

his confinement. See Dkt. No. 1. Following initial review of the complaint and after receiving

leave from the Court, Plaintiff filed his amended complaint on December 13, 2017. See Dkt. No.

9. Following the Court's review of Plaintiff's amended complaint, the only claim remaining is his

Fourteenth Amendment deliberate indifference claim against Nurse Practitioner Jasminique Bobb-
Diallo ("Defendant") arising from Plaintiff's medical treatment by Defendant in July and August

of 2017. See Dkt. No. 12 at 2–4, 9–11.

          On June 21, 2019, Defendant moved for summary judgment. See Dkt. No. 40. In her

motion, Defendant contends that Plaintiff's complaint must be dismissed because there is an

absence of any genuine issues of material fact as to whether she was deliberately indifferent to

Plaintiff's serious medical needs. See generally Dkt. No. 40-4.

          In a January 13, 2020 Order and Report-Recommendation, Magistrate Judge Thérèse

Wiley Dancks recommended that the Court grant Defendant's motion in its entirety and dismiss

this action. See Dkt. No. 48. Specifically, Magistrate Judge Dancks found that the facts in the

record fail to demonstrate that Defendant acted with the requisite deliberate indifference to

Plaintiff's serious medical needs. See id. at 12–18. Rather, the Order and Report-

Recommendation found that Plaintiff's medical needs were reasonably treated and monitored by

Defendant, that Plaintiff provided no evidence that his medical condition worsened or that he was

subjected to an unreasonable risk of harm at the hands of Defendant, and that Plaintiff failed to

demonstrate Defendant acted intentionally or recklessly with regards to Plaintiff's medical needs.

See id.

          Currently before the Court is Magistrate Judge Dancks's Order and Report-

Recommendation and Plaintiff's objection thereto.

                                          II. BACKGROUND

          For a complete recitation of the relevant factual background, the Court refers the parties to

Magistrate Judge Dancks' January 13, 2020 Order and Report-Recommendation. See Dkt. No. 48

at 2–7.



                                                    2
                                         III. DISCUSSION

       When a party files specific objections to a magistrate judge's order and report-

recommendation, the district court "make[s] a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made." 28 U.S.C.

§ 636(b)(1)(C). However, "[g]eneral or conclusory objections, or objections which merely recite

the same arguments presented to the magistrate judge, are reviewed for clear error." O'Diah v.

Mawhir, No. 9:08-CV-322, 2011 WL 933846, *2 (N.D.N.Y. Mar. 16, 2011) (citations and

footnote omitted). After the appropriate review, "the court may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C. §

636(b)(1)(C).1

       A court may grant a motion for summary judgment only if it determines that there is no

genuine issue of material fact to be tried and that the facts as to which there is no such issue

warrant judgment for the movant as a matter of law. See Chambers v. TRM Copy Ctrs. Corp., 43

F.3d 29, 36 (2d Cir. 1994) (citations omitted). When analyzing a summary judgment motion, the

court "cannot try issues of fact; it can only determine whether there are issues to be tried." Id. at

36–37 (quotation and other citation omitted). Moreover, it is well-settled that a party opposing a

motion for summary judgment may not simply rely on the assertions in its pleadings. See Celotex

Corp. v. Catrett, 477 U.S. 317, 324 (1986) (quoting Fed. R. Civ. P. 56 (c), (e)).




       1
        In his "objection" to Magistrate Judge Dancks' January 13, 2020 Order and Report-
Recommendation, Plaintiff fails to provide the Court with any guidance as to why he believes that
Magistrate Judge Dancks improperly recommended granting Defendant's motion for summary
judgment. In a one paragraph document, Plaintiff simply states: "I, Emilio Padilla am making this
Motion to file my objection to the Order and Recommendation that was served to me on and Filed
Dated 1/13/20. I Emilio Padilla object to the Order and Recommendation." See Dkt. No. 49.
                                                   3
       In assessing the record to determine whether any such issues of material fact exist, the

court is required to resolve all ambiguities and draw all reasonable inferences in favor of the

nonmoving party. See Chambers, 43 F.3d at 36 (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986)) (other citations omitted). Where the non-movant either does not respond to the

motion or fails to dispute the movant's statement of material facts, the court may not rely solely on

the moving party's Rule 56.1 statement; rather the court must be satisfied that the citations to

evidence in the record support the movant's assertions. See Giannullo v. City of New York., 322

F.3d 139, 143 n.5 (2d Cir. 2003) (holding that not verifying in the record the assertions in the

motion for summary judgment "would derogate the truth-finding functions of the judicial process

by substituting convenience for facts").

       "Assessments of credibility and choices between conflicting versions of the events are

matters for the jury, not for the court on summary judgment." Jeffreys v. City of New York, 426

F.3d 549, 553–54 (2d Cir. 2005) (quotation omitted). "However, '[t]he mere existence of a

scintilla of evidence in support of the plaintiff's position will be insufficient; there must be

evidence on which the jury could reasonably find for the plaintiff." Id. (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 252 (1986) (emphasis and alterations in original)). "To defeat

summary judgment, therefore, nonmoving parties 'must do more than simply show that there is

some metaphysical doubt as to the material facts,' . . . and they 'may not rely on conclusory

allegations or unsubstantiated speculation.'" Id. (quotations omitted).

       "[I]n a pro se case, the court must view the submissions by a more lenient standard than

that accorded to 'formal pleadings drafted by lawyers.'" Govan, 289 F. Supp. 2d at 295 (quoting

Haines v. Kerner, 404 U.S. 519, 520 (1972)) (other citations omitted). The Second Circuit has

directed that the court is obligated to "'make reasonable allowances to protect pro se litigants'"

                                                   4
from inadvertently forfeiting legal rights merely because they lack a legal education. Govan, 289

F. Supp. 2d at 295 (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)). "This liberal

standard, however, does not excuse a pro se litigant from following the procedural formalities of

summary judgment." Id. (citing Showers v. Eastmond, No. 00 CIV. 3725, 2001 WL 527484, *2

(S.D.N.Y. May 16, 2001)). Specifically, "a pro se party's 'bald assertion,' completely unsupported

by evidence is not sufficient to overcome a motion for summary judgment." Lee v. Coughlin, 902

F. Supp. 424, 429 (S.D.N.Y. 1995) (citing Cary v. Crescenzi, 923 F.2d 18, 21 (2d Cir. 1991)).

       Having carefully reviewed Magistrate Judge Dancks' Order and Report-Recommendation,

the parties' submissions, and the applicable law, the Court finds that Magistrate Judge Dancks

correctly determined that the Court should grant Defendant's motion for summary judgment and

dismiss this action. No material issue of fact exists as to whether Plaintiff was actually deprived

of adequate medical care. See Salahuddin v. Goord, 467 F.3d 263, 279–80 (2d Cir. 2006). The

undisputed material facts clearly establish that Plaintiff simply disagrees with Defendant over the

treatment he received. "Neither differences of opinion regarding appropriate medical care nor a

prisoner's mere disagreement with prescribed treatment constitute deliberate indifference."

Thompson v. Racette, No. 9:11-cv-1372, 2012 WL 12884469, *2 (N.D.N.Y. Aug. 2, 2012) (citing

Goros v. Cent. Office Review Comm., No. 9:03-CV-407, 2006 WL 2794415, *7 (N.D.N.Y. Sept.

26, 2006)).

       Moreover, the Court finds that Magistrate Judge Dancks correctly determined that Plaintiff

does not meet the injuries necessary to satisfy the objective prong of the deliberate indifference

analysis. See Dkt. No. 48 at 13–16. Plaintiff was evaluated by Defendant on July 25, 2017 for his

complaints, whereupon she conducted physical and neurological examinations, as well as a

urinalysis. See Dkt. No. 40-9 at 47–50; Dkt. No. 40-11 at 94–95. She concluded Plaintiff was in

                                                  5
"fair condition," suffered primarily from hypertension, prescribed Plaintiff Lisinopril and

Hydrochlorothiazide, scheduled his blood pressure to be monitored for five days, ordered his

living conditions modified so that he could sleep on the bottom bunk, and advised him to decrease

his salt intake. See Dkt. No. 40-9 at 49–50; Dkt. No. 40-13 at 17. On July 28, 2017, Defendant

updated Plaintiff's medication regimen after she was advised Plaintiff's condition had not

improved, prescribing Clonidine. See Dkt. No. 40-12 at 97; Dkt. No. 40-13 at 16, 44. On August

1, 2017, after being informed that Plaintiff's condition was not improving and that he was now

complaining of chest pain, Defendant ordered Plaintiff to be immediately transported to the

hospital. See Dkt. No. 40-13 at 54; Dkt. No. 45-4 at 6–8. An independent medical professional,

Dr. Victoria A. Gessner, M.D., concluded that "Plaintiff was appropriately treated at the Justice

Center and did not require hospitalization for his condition from July 25, 2017, to August 1, 2017.

Plaintiff's symptoms are common in a correctional setting and are routinely corrected without

hospital intervention." Dkt. No. 40-3 at ¶ 24.

       Furthermore, Plaintiff has failed to produce any evidence that his medical condition

worsened or that he was subjected to an unreasonable risk of harm by Defendant. Plaintiff's

statements are insufficient and speculative, and do not create a material issue of fact. See Dkt.

No. 45 at ¶ 28; Dkt. No. 45-3 at 5. As Dr. Gessner stated, Plaintiff "received timely and

appropriate medical attention," and Defendant "provided sufficient medical attention to Plaintiff

upon learning of his symptoms, by thoroughly examining him and causing him to be regularly

monitored in the days that followed, adjusting his treatment as deemed appropriate under the

circumstances." Dkt. No. 40-3 at ¶¶ 25, 27, 34.

       Moreover, the Court finds that Magistrate Judge Dancks correctly determined that Plaintiff

has not satisfied the mental element prong of the deliberate indifference standard. See Dkt. No.

                                                  6
48 at 16–18. The record simply does not support the conclusion that Defendant intentionally

deprived Plaintiff of adequate medical care, nor does it support the conclusion that Defendant

acted recklessly and knew, or should have known, that her behavior posed an excessive risk to

Plaintiff's health. See id.; see also Williams v. Sykes, No. 9:17-CV-990, 2019 WL 2374116, *2

(N.D.N.Y. May 10, 2019) (internal citations omitted). As stated previously, Plaintiff was

regularly monitored by Defendant and he received appropriate medical attention. See Dkt. No.

40-3 at ¶¶ 25, 27, 34. There is similarly no evidence that Defendant failed to treat Plaintiff's

medical condition for any invalid reason. See Dkt. No. 48 at 17.

       As Plaintiff's medical records make clear, Plaintiff was seen and treated by Defendant, or

under the direction of Defendant, on a regular basis during the time period in question. Plaintiff

was never denied appropriate medical treatment; he was simply denied the treatment that he

wanted. Based on the foregoing, the Court finds that no reasonable jury could find that Defendant

acted with the requisite deliberate indifference. Accordingly, the Court finds that Magistrate

Judge Dancks correctly determined that Defendant's motion for summary judgment should be

granted as to Plaintiff's deliberate medical indifference claim.

                                        IV. CONCLUSION

       After carefully reviewing the entire record in this matter, the parties' submissions and the

applicable law, and for the above-stated reasons, the Court hereby

       ORDERS that Magistrate Judge Thérèse Wiley Dancks's January 13, 2020 Order and

Report-Recommendation (Dkt. No. 48) is ADOPTED in its entirety; and the Court further

       ORDERS that Defendant's motion for summary judgment (Dkt. No. 40) is GRANTED;

and the Court further



                                                  7
       ORDERS that the Clerk of the Court shall enter judgment in Defendant's favor and close

this case; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance in the Local Rules.

IT IS SO ORDERED.

Dated: March 3, 2020
       Albany, New York




                                                8
